DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13, 15-17 objected to because of the following informalities: claim 1 last paragraph, claims 13, 15-17 recite “the controller”; it must be recited as “the outdoor controller”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an oil balancing circuit” as described in the specification. For example, structural detail of oil balancing circuit is not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and including all the depending claims 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “an oil balancing circuit configured to allow a flowing-in of an excess amount of the oil stored in the casing of the respective compressor”. It is not clear what the structure of oil balancing circuit is. There is no drawing given to illustrate specifically which circuit is oil balancing circuit. For the purpose of the examination, oil balancing circuit is the circuit between compressors inside outdoor unit. 


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17 cannot be allowable at this time, because it is depending on claim 12 which is rejected under 112(b) rejections. Claim 17 would be allowable if claim 12 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (10,443,910 B2), in view of Kan (2014/0331712 A1), and in view of Ueno (2009/0031737 A1).

Claim 12: Kimura discloses a refrigerating cycle apparatus (i.e., refrigerant circuit 100) with a plurality of outdoor units (i.e., 2a/2b) each of which is equipped with at least two high pressure type compressors (i.e., 21a1/21a2 & 21b1/21b2) and, each of the high pressure type compressors having a casing stored with an oil (i.e., casing is inherent which oil is stored inside casing of compressors; column 3 lines 29-41); 
a discharge pipe (i.e., 41a1); and 
a suction pipe (i.e., 46a1),
 a main discharge pipe (i.e., outflow pipe 42a used as main discharge pipe) to which the discharge pipe (i.e., 41a1) of the at least two high pressure type compressors (i.e., 21a1/21a2) is connected for jointly discharging refrigerant and oil to at least two indoor units (function ), and 
a main suction pipe (i.e., inflow pipe 46a used as main suction pipe) to which the suction pipe (i.e., 46a1) of the at least two high pressure compressors (i.e., 21a1/21a2) is connected for returning the refrigerant and the oil from the at least two indoor units (i.e., 2a/2b) (concerning the limitations “returning the refrigerant and the oil from the at least two indoor units” is functional language, and intended use) to the compressors (i.e., 21a1/21a2), wherein 
each one of the plurality of outdoor units (i.e., 2a/2b) comprising: 
an oil balancing circuit (i.e., based on the broadest reasonable interpretation, oil balancing circuit is a circuit between compressors inside outdoor unit) configured to allow a flowing-in of an excess amount of the oil stored in the casing of the respective compressor (i.e., 21a1/21a2) (concerning the limitations “to allow a flowing-in of an excess amount of the oil stored in the casing of the respective compressor” is functional language, and intended use), including: 
a first exceeding oil passage (i.e., first oil outflow pipe 48a1) connected in fluid communication between a side surface of the casing (i.e., side surface of left side of casing of compressor 21a1, and in fluid communication with outflow pipe 42a; see FIG.1) of the respective compressor (i.e., 21a1) and the main discharge pipe (i.e., outflow pipe 42a); 
the first exceeding oil passage (i.e., 48a1) flow of the exceeding oil from each compressor (i.e., 21a1/21a2) to the main discharge pipe (i.e., 42a; when amount of refrigerant oil retained in compressor is increased and oil level exceeds certain level in compressor, then the exceeded oil amount flows out and flows to outflow pipe 42a, see column 4 lines 46-52); 
a second exceeding oil passage (i.e., second oil outflow pipe 48a2) connected in fluid communication -3-Attorney Docket No. 129SC_001_TNbetween a side surface of the casing (i.e., side surface of right side of casing of compressor 21a2, and in fluid communication with inflow pipe 46a via four way valve 23a; see FIG.1) of the respective compressor (i.e., 21a2) and the main suction pipe (i.e., 46a); and 
the second exceeding oil passage (i.e., 48a2) flow of the exceeding oil from each compressor (i.e., 21a1/21a2) to the main suction pipe (i.e., 46a).

Kimura discloses the claimed limitations in claim 12, but fails to disclose a first solenoid valve, and a second solenoid valve for controlling flow of the exceeding oil from each compressor, an outdoor controller and wherein the controller controls operations of the first and the second solenoid valves.

However, Kan teaches an outdoor controller (i.e., paragraph [18]: controller 50 is mounted in the outdoor unit 1) and wherein the controller (i.e., 50) controls operations of a first and a second solenoid valves (i.e., paragraph [20]: opening and closing of solenoid valves are controlled) for the purpose of integrally controlling the overall system operation and including opening and closing of the solenoid valves basis of an amount of refrigerant oil in compressor (paragraph [22]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Kimura to include an outdoor controller controls operations of the first and the second solenoid valves as taught by Kan in order to integrally control the overall system operation and including opening and closing of the solenoid valves basis of an amount of refrigerant oil in compressor.

Further, Ueno teaches a first solenoid valve, and a second solenoid valve (i.e., solenoid valves SV’s) for controlling flow of an exceeding oil from each compressor to a main discharge pipe (i.e., paragraph [106]: solenoid valves are turned opened when refrigerating oil in the compressor becomes excessive) (concerning the limitations “for controlling flow of an exceeding oil from each compressor to a main discharge pipe” is functional language, and intended use) for the purpose of controlling excessive amount of refrigerant oil in compressor (paragraph [106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include a first solenoid valve, and a second solenoid valve as taught by Ueno in order to control excessive amount of refrigerant oil in compressor.

Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (10,443,910 B2), in view of Kan (2014/0331712 A1), in view of Ueno (2009/0031737 A1), and in view of Suzuki (2019/0047362 A1).

Claim 13: Kimura as modified discloses the apparatus as claimed in claim 12, wherein in the case that the plurality of outdoor units (i.e., 2a/2b) are operated and at least one of the high pressure type compressors (i.e., 21a1 or 21a2) is running continuously, but Kimura further fails to disclose 
	the compressor is running continuously longer than a second predetermined time, each controller of the plurality of outdoor units which are operated opens the second solenoid valve for a third predetermined time, closes the second solenoid valve, opens the first solenoid valve for a first predetermined time, and then closes the first solenoid valve.  
	However, Suzuki teaches a compressor is running continuously longer than a second predetermined time (i.e., table in FIG.6: compressor running during heating as shown solid line 8/9 longer than predetermined time 2), a controller (i.e., 32) opens a second solenoid valve for a third predetermined time, closes the second solenoid valve (i.e., solenoid valve 21 used as second solenoid valve; table in FIG.7: solenoid valve 21 opened predetermined time 3 and then solenoid valve 21 closed), opens the first solenoid valve for a first predetermined time, and then closes the first solenoid valve (i.e., solenoid valve 30 used as first solenoid valve; table in FIG.6: solenoid valve 30 opened predetermined time 1 and then solenoid valve 30 closed) for the purpose of controlling opening/closing valves by adjusting number of revolution of compressor  so that opening/closing valve becomes not more than a predetermined value (paragraph [11]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include compressor runs continuously longer than a second predetermined time, each controller of the plurality of outdoor units which are operated opens the second solenoid valve for a third predetermined time, closes the second solenoid valve, opens the first solenoid valve for a first predetermined time, and then closes the first solenoid valve as taught by Suzuki in order to control opening/closing valves by adjusting number of revolution of compressor  so that opening/closing valve becomes not more than a predetermined value.

    PNG
    media_image1.png
    578
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    656
    media_image2.png
    Greyscale

Claim 16: Kimura as modified discloses the apparatus as claimed in claim 13, wherein after closing the first solenoid valve (Suzuki i.e., table in FIG.6: solenoid valve 30 opened predetermined time 1 and then solenoid valve 30 closed), the controller (Suzuki i.e., 32) further opens the second solenoid valve for the third predetermined time, and then closes the second solenoid valve (Suzuki i.e., table in FIG.7: solenoid valve 21 opened predetermined time 3 and then solenoid valve 21 closed).  


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (10,443,910 B2), in view of Kan (2014/0331712 A1), in view of Ueno (2009/0031737 A1), and in view of Joo (2015/0114013 A1).

Claim 14: Kimura as modified further fails to disclose each of high pressure type compressors is equipped with an oil level sensor which detects an oil level of the oil stored in the casing of the respective compressor.  
	However, Joo teaches compressor is equipped with an oil level sensor which detects an oil level of the oil stored in a casing of the respective compressor (i.e., paragraph [14]: oil level sensors disposed in compressors, respectively) for the purpose of detecting amount of oil at a predetermined position in respective compressor (paragraph [14]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include compressor is equipped with an oil level sensor which detects an oil level of the oil stored in the casing of the respective compressor as taught by Joo in order to detect amount of oil at a predetermined position in respective compressor.




Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (10,443,910 B2), in view of Kan (2014/0331712 A1), in view of Ueno (2009/0031737 A1), in view of Joo (2015/0114013 A1), and view of Suzuki (2019/0047362 A1).

Claim 15: Kimura as modified discloses the apparatus as claimed in claim 14, wherein in the case that the plurality of outdoor units (Kimura i.e., 2a/2b) are operated and at least one of the oil levels which are detected by the oil level sensors (Joo i.e., oil level sensors 17/18) of the at least two high pressure type compressors (Kimura i.e., 21a1 or 21a2) is below a predetermined level (Joo i.e., paragraph [16]: determines whether the oil amount is less than a reference number), but
Kimura as modified further fails to disclose each controller opens the second solenoid valve for a third predetermined time, closes the second solenoid valve, opens the first solenoid valve for a first predetermined time, and then closes the first solenoid valve.  
However, Suzuki teaches a controller (i.e., 32) opens a second solenoid valve for a third predetermined time, closes the second solenoid valve (i.e., solenoid valve 21 used as second solenoid valve; table in FIG.7: solenoid valve 21 opened predetermined time 3 and then solenoid valve 21 closed), opens the first solenoid valve for a first predetermined time, and then closes the first solenoid valve (i.e., solenoid valve 30 used as first solenoid valve; table in FIG.6: solenoid valve 30 opened predetermined time 1 and then solenoid valve 30 closed) for the purpose of controlling opening/closing valves by adjusting number of revolution of compressor  so that opening/closing valve becomes not more than a predetermined value (paragraph [11]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Kimura to include each controller of the plurality of outdoor units which are operated opens the second solenoid valve for a third predetermined time, closes the second solenoid valve, opens the first solenoid valve for a first predetermined time, and then closes the first solenoid valve as taught by Suzuki in order to control opening/closing valves by adjusting number of revolution of compressor  so that opening/closing valve becomes not more than a predetermined value.

    PNG
    media_image1.png
    578
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    656
    media_image2.png
    Greyscale

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigeration cycle:
Ochial (2019/0383533 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763